Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-4, 6-14, 27, and 40-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, lines 3 and 4 of claim 1 recite "one or more first electrical conductors" and subsequent recitations state "the first electrical conductors" rather than "the one or more first electrical conductors" which makes the amendment unclear as to whether the subsequent recitations of "the first electrical conductors" is referring to the previously recited "one or more first electrical conductors" in lines 3 and 4 of claim 1.  Therefore, there is insufficient antecedent basis for the limitation "the first electrical conductors" in the claim.  The same applies to the recitation of "one or more second electrical conductors" in line 9 of claim 1, and the subsequent recitation of "the second electrical conductors".  Dependent claims 3-4, 6-13, and 40-46 are rejected due to their respective dependence on claims 1 and 14.
Claims 1, 3-4, 6-13, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claim 1 recites a power routing module in line 2, and claim 27 recites "at least one power routing module" in line 2; and each of the claims 1 and 27 further recite "different versions of the power routing module having different layouts of the first electrical conductors produce different connection layouts for the electrical connections between the solar cells in the array, when the power routing module is attached to the substrate and the first electrical conductors of the power routing module attached to the substrate are electrically interconnected to the front and back contacts of the solar cells and the conducting pads on the substrate"; however, the manner in which the recited power routing module attached to the substrate (as required in lines 17 of claim 1 and line 18 of claim 27) has different versions having different layouts of the first electrical conductors is unclear. The recited power routing module attached to the substrate necessarily has a single version having a single layout of the first electrical conductors.  Additionally, with respect to claim 1 specifically, the device claimed has a power routing module attached to the substrate, and the manner in which the power routing module and different versions of the power routing module having different layouts of the first electrical conductors are contained in the device is unclear. With regard to claim 27, a solar cell array is comprised of at least one power routing module, however, it is unclear how at least one power routing module attached to a substrate is in a solar cell array while different versions of the power routing module having different layouts of the first 
Claims 12 and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claims 12 and 46 recite "wherein the power routing module includes one or more of the first electrical conductors for enabling a stayout zone", however, the structure required to enable a stayout zone is unclear and is not defined in the claims rendering the claims indefinite.     

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6-12, 14, 27, and 40-46 are rejected under 35 U.S.C. 103 as being unpatentable over Narla et al. (US 2017/0054406) in view of Vogel (US 2017/0040933).
	Regarding claim 1, Narla discloses a device comprising: a power routing module ([0033], [0035]), wherein: the power routing module includes an electrically conductive layer comprised of one or more first electrical conductors ([0036] L20-29; [0061]) and an insulation layer ([0039] L17-20 disclose metal oxide-semiconductor field-effect transistors); at least one of the solar cells has at least one cropped corner that defines a corner region ([0036]; Figures 2, 3, 5, and 8).
	Narla does not explicitly disclose a substrate on which the solar cells are attached is comprised of one or more insulating layers separating one or more patterned metal layers, and the one or more patterned metal layers form one or more second electrical conductors buried within the substrate that are not electrically interconnected between the solar cells until the power routing module is attached to the substrate.
	Vogel discloses a method comprising electrically interconnecting solar cells in an array on a substrate ([0035] L13-14) comprised of one or more insulating layers 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the solar cells of Narla on the substrate of Vogel, because as taught by Vogel, installation time and costs are reduced by allowing the installation of multiple PV modules on a single frame ([0035]). Additionally, Vogel discloses the bottom side of the frames can include a number of ports and/or jacks to integrate various under-canopy components such as microinverters, lighting, sensors, batteries, and chargers, for example ([0038]).
	Modified Narla discloses an area of the substrate in the corner region remains exposed when the at least one of the solar cells having the at least one cropped corner that defines the corner region are attached to the substrate (Narla - smart interconnect devices 204, 206 are formed on the corners of the cells 202 as shown in Fig. 2, therefore, a space would necessarily exist between the surface of the substrate of modified Narla (Vogel - [0035] L13-14) and the bottom of the smart interconnect devices 204, 206 resulting in the area of the substrate below the smart interconnect devices 
	Modified Narla does not explicitly disclose the power routing module is attached to the substrate in the area of the substrate in the corner region that remains exposed when the at least one of the solar cells having the at least one cropped corner that defines the corner region are attached to the substrate, the area of the substrate in the corner region that remains exposed when the at least one of the solar cells having the at least one cropped corner that defines the corner region are attached to the substrate includes conducting pads on the substrate that provide electrical connection points between the first electrical conductors of the power routing module attached to the substrate and the second electrical conductors buried within the substrate.
	However, modified Narla does disclose low voltage DC connections 450 between the cells (Vogel - [0063], Fig. 4K), and further discloses the smart connection devices may be able to communicate with one another to discover the layout of the array and determine the optimal electrical connectivity scheme to maximize the total output (Narla - [0028]), and further discloses the smart interconnect devices may be communicatively connected to each other via electrical cabling which may be integrated into the panels, or separately provided or routed between or behind the panels, for example. Modified Narla further discloses these cables can carry signals, power, or both (Narla - [0033]). Additionally, modified Narla discloses smart interconnect devices connected to other interconnect devices and/or other components through sockets (Narla - [0037]).  Further, modified Narla discloses the use of different physical connection configurations (Narla - [0044]).

	Narla, as modified by the teachings of Vogel set forth above, discloses the power routing module is attached to the substrate in the area of the substrate in the corner region that remains exposed when the at least one of the solar cells having the at least one cropped corner that defines the corner region are attached to the substrate (Vogel - low voltage DC connections 450 between the cells, [0063], Fig. 4K; Narla discloses communication with other smart connection devices, [0028], [0033], and further discloses the use of sockets to form the connections, [0037], and additionally discloses the smart interconnect devices may be communicatively connected to each other via electrical cabling which may be routed behind the panels, and that the cables can carry signals, power, or both, [0033]), the area of the substrate in the corner region that remains exposed when the at least one of the solar cells having the at least one cropped corner that defines the corner region are attached to the substrate includes conducting pads on the substrate (Narla - [0037] discloses sockets; Vogel - low voltage 
	Modified Narla further discloses the first electrical conductors of the power routing module attached to the substrate electrically interconnect front and back contacts of the solar cells (Narla - [0035] discloses a positive and negative terminal; it is noted that the limitations "front" and "back" do not specify a particular plane of reference, nor are the terms recited in relation to a claimed structural component) with the conducting pads (Narla - [0037] discloses sockets) on the substrate in the area of the substrate in the corner region that remains exposed when the at least one of the solar cells having the at least one cropped corner that defines the corner region are attached to the substrate (area of substrate in Vogel which contain low voltage DC connections 450 between the cells, [0063], Fig. 4K).
	Modified Narla discloses different versions of the power routing module having different layouts of the first electrical conductors produce different connection layouts for the electrical interconnections between the solar cells in the array (Narla - [0028]), when the power routing module is attached to the substrate and the first electrical conductors of the power routing module are electrically interconnected to the front and back 
	With regard to the limitations "for electrically interconnecting solar cells in an array", "for customizing electrical interconnections between the solar cells", and "for electrically insulating the electrical conductors of the electrically conductive layer", the limitations are directed to the manner in which the device is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding the limitations "that are not electrically interconnected between the solar cells until the power routing module is attached to the substrate", and "an area of the substrate in the corner region remains exposed when the at least one of the solar cells having the at least one cropped corner that defines the corner region are attached to the substrate", the limitations are directed to the manner in which the device is made, and it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).
In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).
	Regarding claim 14, Narla discloses a method comprising: electrically interconnecting solar cells in an array using a power routing module ([0033], [0035]), wherein: the power routing module includes an electrically conductive layer comprised of one or more first electrical conductors for customizing electrical interconnections between the solar cells ([0036] L20-29; [0061]) and an insulation layer for electrically insulating the first electrical conductors of the electrically conductive layer ([0039] L17-20 disclose metal oxide-semiconductor field-effect transistors); at least one of the solar cells has at least one cropped corner that defines a corner region ([0036]; Figures 2, 3, 5, and 8).
	Narla does not explicitly disclose a substrate on which the solar cells are attached is comprised of one or more insulating layers separating one or more patterned metal layers, and the one or more patterned metal layers form one or more 
	Vogel discloses a method comprising electrically interconnecting solar cells in an array on a substrate ([0035] L13-14) comprised of one or more insulating layers separating one or more patterned metal layers, and the one or more patterned metal layers form one or more second electrical conductors buried within the substrate ([0039] L3-4 discloses embedded wiring systems which satisfy the limitations requiring insulating layers and patterned metal layers, because the embedded wiring system disclosed necessarily contains insulating layers between various wiring components, and the disclosed wiring is necessarily patterned; it is noted that the term "patterned" does not require a particular process of deposition, but instead simply requires a pattern.  Additionally, [0077] of Vogel discloses sub-circuits and logic layers).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the solar cells of Narla on the substrate of Vogel, because as taught by Vogel, installation time and costs are reduced by allowing the installation of multiple PV modules on a single frame ([0035]). Additionally, Vogel discloses the bottom side of the frames can include a number of ports and/or jacks to integrate various under-canopy components such as microinverters, lighting, sensors, batteries, and chargers, for example ([0038]).
	With regard to the limitation "that are not electrically interconnected between the solar cells until the power routing module is attached to the substrate", it would have been obvious to one of ordinary skill in the art at the time the invention was filed to 
	Modified Narla discloses an area of the substrate in the corner region remains exposed when the at least one of the solar cells having the at least one cropped corner that defines the corner region are attached to the substrate (Narla - smart interconnect devices 204, 206 are formed on the corners of the cells 202 as shown in Fig. 2, therefore, a space would necessarily exist between the surface of the substrate of modified Narla (Vogel - [0035] L13-14) and the bottom of the smart interconnect devices 204, 206 resulting in the area of the substrate below the smart interconnect devices 204, 206 remaining exposed when the solar cells and the smart interconnect devices are installed.
	Modified Narla does not explicitly disclose the power routing module is attached to the substrate in the area of the substrate in the corner region that remains exposed when the at least one of the solar cells having the at least one cropped corner that defines the corner region are attached to the substrate, the area of the substrate in the corner region that remains exposed when the at least one of the solar cells having the at least one cropped corner that defines the corner region are attached to the substrate includes conducting pads on the substrate that provide electrical connection points between the first electrical conductors of the power routing module attached to the substrate and the second electrical conductors buried within the substrate.

	Based on the combined teachings of the Narla and Vogel references, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to communicatively connect the smart connection devices with sockets, as disclosed in modified Narla, in the area of the substrate containing the disclosed low voltage DC connections 450 between the cells (Vogel - [0063], Fig. 4K), the communication connection between the disclosed smart connection devices occurring behind the panels (Narla - [0033]), through the embedded wiring system of the substrate of Vogel ([0039] L3-4), because the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2143 |. A. and KSR v. Teleflex (Supreme Court 2007).

	Modified Narla further discloses the first electrical conductors of the power routing module attached to the substrate electrically interconnect front and back 
	Modified Narla discloses different versions of the power routing module having different layouts of the first electrical conductors produce different connection layouts for the electrical interconnections between the solar cells in the array (Narla - [0028]), when the power routing module is attached to the substrate and the first electrical conductors of the power routing module are electrically interconnected to the front and back contacts of the solar cells (Narla - [0035] discloses a positive and negative terminal; it is noted that the limitations "front" and "back" do not specify a particular plane of reference, nor are the terms recited in relation to a claimed structural component) and the conducting pads on the substrate (Narla - [0037] discloses sockets; Vogel - low voltage DC connections 450 between the cells, [0063], Fig. 4K).
	Regarding claim 27, Narla discloses a solar cell panel comprising: a solar cell array comprised of at least one power routing module ([0033], [0035]), wherein: the power routing module includes an electrically conductive layer comprised of one or more first electrical conductors ([0036] L20-29; [0061]) and an insulation layer ([0039] L17-20 disclose metal oxide-semiconductor field-effect transistors); at least one of the 
	Narla does not explicitly disclose a substrate on which the solar cells are attached is comprised of one or more insulating layers separating one or more patterned metal layers, and the one or more patterned metal layers form one or more second electrical conductors buried within the substrate that are not electrically interconnected between the solar cells until the power routing module is attached to the substrate.
	Vogel discloses a method comprising electrically interconnecting solar cells in an array on a substrate ([0035] L13-14) comprised of one or more insulating layers separating one or more patterned metal layers, and the one or more patterned metal layers form one or more second electrical conductors buried within the substrate ([0039] L3-4 discloses embedded wiring systems which satisfy the limitations requiring insulating layers and patterned metal layers, because the embedded wiring system disclosed necessarily contains insulating layers between various wiring components, and the disclosed wiring is necessarily patterned; it is noted that the term "patterned" does not require a particular process of deposition, but instead simply requires a pattern.  Additionally, [0077] of Vogel discloses sub-circuits and logic layers).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the solar cells of Narla on the substrate of Vogel, because as taught by Vogel, installation time and costs are reduced by allowing the installation of multiple PV modules on a single frame ([0035]). Additionally, Vogel discloses the bottom side of the frames can include a number of ports and/or jacks to integrate various 
	Modified Narla discloses an area of the substrate in the corner region remains exposed when the at least one of the solar cells having the at least one cropped corner that defines the corner region are attached to the substrate (Narla - smart interconnect devices 204, 206 are formed on the corners of the cells 202 as shown in Fig. 2, therefore, a space would necessarily exist between the surface of the substrate of modified Narla (Vogel - [0035] L13-14) and the bottom of the smart interconnect devices 204, 206 resulting in the area of the substrate below the smart interconnect devices 204, 206 remaining exposed when the solar cells and the smart interconnect devices are installed).
	Modified Narla does not explicitly disclose the power routing module is attached to the substrate in the area of the substrate in the corner region that remains exposed when the at least one of the solar cells having the at least one cropped corner that defines the corner region are attached to the substrate, the area of the substrate in the corner region that remains exposed when the at least one of the solar cells having the at least one cropped corner that defines the corner region are attached to the substrate includes conducting pads on the substrate that provide electrical connection points between the first electrical conductors of the power routing module attached to the substrate and the second electrical conductors buried within the substrate.
	However, modified Narla does disclose low voltage DC connections 450 between the cells (Vogel - [0063], Fig. 4K), and further discloses the smart connection devices may be able to communicate with one another to discover the layout of the array and 
	Based on the combined teachings of the Narla and Vogel references, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to communicatively connect the smart connection devices with sockets, as disclosed in modified Narla, in the area of the substrate containing the disclosed low voltage DC connections 450 between the cells (Vogel - [0063], Fig. 4K), the communication connection between the disclosed smart connection devices occurring behind the panels (Narla - [0033]), through the embedded wiring system of the substrate of Vogel ([0039] L3-4), because the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2143 |. A. and KSR v. Teleflex (Supreme Court 2007).
	Narla, as modified by the teachings of Vogel set forth above, discloses the power routing module is attached to the substrate in the area of the substrate in the corner region that remains exposed when the at least one of the solar cells having the at least one cropped corner that defines the corner region are attached to the substrate (Vogel - 
	Modified Narla further discloses the first electrical conductors of the power routing module attached to the substrate electrically interconnect front and back contacts of the solar cells (Narla - [0035] discloses a positive and negative terminal; it is noted that the limitations "front" and "back" do not specify a particular plane of reference, nor are the terms recited in relation to a claimed structural component) with the conducting pads (Narla - [0037] discloses sockets) on the substrate in the area of 
	Modified Narla discloses different versions of the power routing module having different layouts of the first electrical conductors produce different connection layouts for the electrical interconnections between the solar cells in the array (Narla - [0028]), when the power routing module is attached to the substrate and the first electrical conductors of the power routing module are electrically interconnected to the front and back contacts of the solar cells (Narla - [0035] discloses a positive and negative terminal; it is noted that the limitations "front" and "back" do not specify a particular plane of reference, nor are the terms recited in relation to a claimed structural component) and the conducting pads on the substrate (Narla - [0037] discloses sockets; Vogel - low voltage DC connections 450 between the cells, [0063], Fig. 4K).
	With regard to the limitations "for electrically interconnecting solar cells in an array", "for customizing electrical interconnections between the solar cells", and "for electrically insulating the electrical conductors of the electrically conductive layer", the limitations are directed to the manner in which the device is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding the limitations "that are not electrically interconnected between the solar cells until the power routing module is attached to the substrate", and "an area of In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).
	Regarding the limitation "different versions of the power routing module having different layouts of the first electrical conductors produce different connection layouts for the electrical connections between the solar cells in the array, when the power routing module is attached to the substrate and the first electrical conductors of the power routing module attached to the substrate are electrically interconnected to the front and back contacts of the solar cells and the conducting pads on the substrate", the limitation is directed to the manner in which the device is made, and it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).
	Regarding claims 3 and 40, modified Narla discloses all the claim limitations as set forth above. Modified Narla further discloses the power routing module includes a bypass diode for protecting the solar cells from a reverse bias and the bypass diode is 
	Regarding claim 4, modified Narla discloses all the claim limitations as set forth above.  Modified Narla further discloses an electrical connection is formed by an electrical joint (Narla - [0037] discloses the use of sockets) between one or more of the first electrical conductors of the power routing module and one or more of the second electrical conductors of the substrate (location of the socket on the substrate between cells in Vogel as set forth in the modification above).
	Regarding claims 6 and 41, modified Narla discloses all the claim limitations as set forth above. Modified Narla further discloses the power routing module electrically interconnects the solar cells with one or more power lines in the substrate (Narla - [0033]; Vogel [0039] L3-4 discloses embedded wiring systems in the substrate; additionally, [0077] of Vogel discloses sub-circuits and logic layers added to the wiring matrix).
	Regarding claims 7 and 42, modified Narla discloses all the claim limitations as set forth above. Modified Narla further discloses the power routing module electrically interconnects the solar cells by providing a series connection between the solar cells (Narla - [0032]).
	Regarding claims 8 and 43, modified Narla discloses all the claim limitations as set forth above.  Modified Narla further discloses the power routing module electrically interconnects the solar cells by bridging connections around the solar cells (Narla - [0041] discloses bypassing solar cells).

	Regarding claims 10 and 44, modified Narla discloses all the claim limitations as set forth above.  Modified Narla further discloses the power routing module electrically interconnects the solar cells between columns of the solar cells (Narla - Fig. 2).
	Regarding claims 11 and 45, modified Narla discloses all the claim limitations as set forth above.  Modified Narla further discloses the array is a non-rectangular array and the power routing module electrically interconnects the solar cells in the non-rectangular array (Narla - [0043], Fig. 6).
	Regarding claims 12 and 46, modified Narla discloses all the claim limitations as set forth above. Modified Narla further discloses the power routing module includes one or more of the first electrical conductors for enabling a stayout zone (Narla - [0041] discloses the smart interconnect devices configured to bypass a solar cell).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Narla et al. (US 2017/0054406) in view of Vogel (US 2017/0040933) as applied to claim 1 above, and further in view of Asai et al. (US 5,330,583).
	Regarding claim 13, modified Narla discloses all the claim limitations as set forth above. 
	While modified Narla does disclose the use of sockets (Narla - Narla - [0037] discloses sockets; Vogel - low voltage DC connections 450 between the cells, [0063], Fig. 4K), modified Narla does not explicitly disclose the power routing module includes an adhesive for attaching to the substrate.

	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use solder, as disclosed by Asai, to attach the power routing module of modified Narla to the substrate, because as evidenced by Asai, the use of solder to attach a power routing module (a bypass diode serves to route power) to a solar cell module amounts to the use of a known material in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when attaching the power routing module of modified Narla to the substrate using solder based on the teaching of Asai.
	
Response to Arguments
Applicant's arguments filed 01/28/2022 have been fully considered but they are not persuasive. Specifically, while the amendment does overcome the 112(b) rejection of claims 1, 3-4, and 6-13 with regard to the limitation "the one or more patterned layers", the amendment does not overcome the 112(b) rejection with regard to the limitation "the first electrical conductors" and "the second electrical conductors" as set forth in the office action.   
	Applicant's remaining arguments with respect to claims 1, 3-4, 6-14, 27, and 40-46 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAMIR AYAD/Primary Examiner, Art Unit 1726